COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kenneth Cooper McAfee v. The State of Texas

Appellate case number:    01-13-00777-CR

Trial court case number: 1262341

Trial court:              339th District Court of Harris County

       Appellant, Kenneth Cooper McAfee, appeals from the trial court’s judgment signed
August 8, 2013. The clerk’s record was filed in this case on October 28, 2013. The reporter’s
record was filed in this case on December 10, 2013. Appellant’s brief is due April 4, 2014.
        On March 27, 2014, appellant’s appointed counsel Wayne Hill filed a “notice of
withdrawal and substitution of attorney of record,” which we construe as a motion for
substitution of counsel pursuant to Texas Rule of Appellate Procedure 6.5(d). See TEX. R. APP.
P. 6.5(d). On March 31, 2014, a “motion to designate and first motion to extend time to file
brief” was filed by attorney Jani J. Maselli Wood.
        We GRANT appellant’s motion to substitute and direct the Clerk of this Court to
substitute attorney Jani J. Maselli Wood for Wayne Hill as appellant’s counsel of record. See
TEX. R. APP. P. 6.5(d). Further, we GRANT appellant’s motion for extension and ORDER
appellant brief to be filed no later than May 4, 2014. See TEX. R. APP. P. 10.5(b), 38.6(d).
        Appellee’s brief will be due 30 days from the date appellant’s brief is filed. See TEX. R.
APP. P. 38.6(b). Due to the previous delays in this appeal, no further extensions of time to file
either brief will be granted, absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually       Acting for the Court

Date: April 8, 2014